

[logoex10-41.jpg]
 
Exhibit 10.41
 
Note Modification Agreement

This agreement is dated as of July 6, 2011 (the “Agreement Date”), by and
between Mace Security Products, Inc. (the “Borrower”) and JPMorgan Chase Bank,
N.A. (together with its successors and assigns, the “Bank”). The provisions of
this agreement are effective on June 15, 2011 (the “Effective Date”).


WHEREAS, the Borrower executed a Line of Credit Note dated as of December 17,
2010 in the original principal amount of Five Hundred Thousand and 00/100
Dollars ($500,000.00), (as same may have been amended or modified from time to
time, the “Note”) as evidence of an extension of credit from the Bank to the
Borrower, which Note has at all times been, and is now, continuously and without
interruption outstanding in favor of the Bank; and,


WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth in this agreement;


NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:


1.      ACCURACY OF RECITALS. The Borrower acknowledges the accuracy of the
Recitals stated above.


2.      DEFINITIONS. Capitalized terms used in this agreement shall have the
same meanings as in the Note, unless otherwise defined in this agreement.


3.      MODIFICATION OF NOTE.


3.1      From and after the Effective Date, the provision in the Note captioned
“Promise to Pay” is hereby amended as follows:  The date on which the entire
balance of unpaid principal plus accrued interest shall be due and payable
immediately is hereby changed from June 15, 2011 to December 15, 2011.


3.2      Each of the Related Documents is modified to provide that it shall be a
default or an event of default thereunder if the Borrower shall fail to comply
with any of the covenants of the Borrower herein or if any representation or
warranty by the Borrower herein or by any guarantor in any Related Documents is
materially incomplete, incorrect, or misleading as of the date hereof. As used
in this agreement, the “Related Documents” shall include the Note and all
applications for letters of credit, loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, or any other instrument or document
executed in connection with the Note or in connection with any other obligations
of the Borrower to the Bank.


3.3      Each reference in the Related Documents to any of the Related Documents
shall be a reference to such document as modified by this agreement.


4.      RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL. The Related Documents
are ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified by this agreement. All property described as
security in the Related Documents shall remain as security for the Note, as
modified by this agreement, and the Liabilities under the other Related
Documents.


5.      BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants to the Bank that each of the representations and warranties made in the
Note and the other Related Documents and each of the following representations
and warranties are and will remain, true and correct until the later of maturity
or the date on which all Liabilities evidenced by the Note are paid in full:


5.1      No default, event of default or event that would constitute a default
or event of default but for the giving of notice, the lapse of time or both, has
occurred and is continuing under any provision of the Note, as modified by this
agreement, or any other Related Document.
 
 
 

--------------------------------------------------------------------------------

 


5.2      No event has occurred which may in any one case or in the aggregate
materially and adversely affect the financial condition, properties, business,
affairs, prospects or operations of the Borrower or any guarantor or any
subsidiary of the Borrower.


5.3      The Borrower has no defenses or counterclaims, offsets or adverse
claims, demands or actions of any kind, personal or otherwise, that it could
assert with respect to the Note or any other Liabilities.


5.4      The Note, as modified by this agreement, and the other Related
Documents are the legal, valid, and binding obligations of the Borrower and the
other parties, enforceable against the Borrower and other parties in accordance
with their terms, except as may be limited by bankruptcy, insolvency or other
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.


5.5      The Borrower, other than any Borrower who is a natural person, is
validly existing under the laws of the State of its formation or organization.
The Borrower has the requisite power and authority to execute and deliver this
agreement and to perform the obligations described in the Related Documents as
modified herein. The execution and delivery of this agreement and the
performance of the obligations described in the Related Documents as modified
herein have been duly authorized by all requisite action by or on behalf of the
Borrower. This agreement has been duly executed and delivered by or on behalf of
the Borrower.


6.      BORROWER COVENANTS. The Borrower covenants with the Bank:


6.1      The Borrower shall execute, deliver, and provide to the Bank such
additional agreements, documents, and instruments as reasonably required by the
Bank to effectuate the intent of this agreement.


6.2      The Borrower fully, finally, and forever releases and discharges the
Bank, its successors, and assigns and their respective directors, officers,
employees, agents, and representatives (each a “Bank Party”) from any and all
causes of action, claims, debts, demands, and liabilities, of whatever kind or
nature, in law or equity, of the Borrower, whether now known or unknown to the
Borrower, (i) in respect of the loan evidenced by the Note and the Related
Documents, or of the actions or omissions of any Bank Party in any manner
related to the loan evidenced by the Note or the Related Documents and (ii)
arising from events occurring prior to the date of this agreement (“Claims”);
provided, however, that the foregoing RELEASE SHALL INCLUDE ALL CLAIMS ARISING
OUT OF THE NEGLIGENCE OF ANY BANK PARTY, but not the gross negligence or willful
misconduct of any Bank Party.


6.3      To the extent not prohibited by applicable law, the Borrower shall pay
to the Bank:


6.3.1           All the internal and external costs and expenses incurred (or
charged by internal allocation) by the Bank in connection with this agreement
(including, without limitation, inside and outside attorneys, appraisal,
appraisal review, processing, title, filing, and recording costs, expenses, and
fees).


6.4      Contemporaneously with the execution and delivery of this agreement,
the Borrower has executed and delivered, or caused to be executed and delivered,
to the Bank: (i) as additional security for the loan evidenced by the Note, the
Deed of Trust Amendment, dated of even date herewith executed by Mace Security
Products, Inc. for the benefit of the Bank.


7.      EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK. The Bank shall not be
bound by this agreement until (i) the Bank has executed this agreement and (ii)
the Borrower performed all of the obligations of the Borrower under this
agreement to be performed contemporaneously with the execution and delivery of
this agreement.


8.      INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR
WAIVER. The Note, as modified by this agreement, and the other Related Documents
contain the complete understanding and agreement of the Borrower and the Bank in
respect of any Liabilities evidenced by the Note and supersede all prior
understandings, and negotiations. If any one or more of the obligations of the
Borrower under this agreement or the Note, as modified by this Agreement, is
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of the Borrower shall not in any
way be affected or impaired, and the invalidity, illegality or unenforceability
in one jurisdiction shall not affect the validity, legality or enforceability of
the obligations of the Borrower under this agreement, the Note as modified by
this agreement and the other Related Documents in any other jurisdiction. No
provision of the Note, as modified by this agreement, or any other Related
Documents may be changed, discharged, supplemented, terminated, or waived except
in a writing signed by the party against whom it is being enforced.
 
 
2

--------------------------------------------------------------------------------

 


9.      GOVERNING LAW AND VENUE. This agreement shall be governed by and
construed in accordance with the laws of the State of Texas (without giving
effect to its laws of conflicts). The Borrower agrees that any legal action or
proceeding with respect to any of its obligations under the Note or this
agreement may be brought by the Bank in any state or federal court located in
the State of Texas, as the Bank in its sole discretion may elect. By the
execution and delivery of this agreement, the Borrower submits to and accepts,
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of those courts. The Borrower waives any claim that
the State of Texas is not a convenient forum or the proper venue for any such
suit, action or proceeding. This agreement binds the Borrower and its
successors, and benefits the Bank, its successors and assigns. The Borrower
shall not, however, have the right to assign the Borrower’s rights under this
agreement or any interest therein, without the prior written consent of the
Bank.


10.      COUNTERPART EXECUTION. This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement.


11.      NOT A NOVATION. This agreement is a modification only and not a
novation. In addition to all amounts hereafter due under the Note, as modified
by this agreement, and the other Related Documents, all accrued interest
evidenced by the Note being modified by this agreement and all accrued amounts
due and payable under the Related Documents shall continue to be due and payable
until paid. Except for the modification(s) set forth in this agreement, the
Note, the other Related Documents and all the terms and conditions thereof,
shall be and remain in full force and effect with the changes herein deemed to
be incorporated therein. This agreement is to be considered attached to the Note
and made a part thereof. This agreement shall not release or affect the
liability of any guarantor, surety or endorser of the Note or release any owner
of collateral securing the Note. The validity, priority and enforceability of
the Note shall not be impaired hereby. References to the Related Documents and
to other agreements shall not affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal and interest on the Note when
due. The Bank reserves all rights against all parties to the Note and the other
Related Documents.


12.      TIME IS OF THE ESSENCE. Time is of the essence under this agreement and
in the performance of every term, covenant and obligation contained herein.


THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



   
Borrower:
     
Address:
240 Gibraltar Road, Suite 220
Mace Security Products, Inc.
 
Horsham, PA 19044-2343
         
By:
/s/ Gregory M. Krzemien
     
Gregory M. Krzemien
Treasurer
     
Printed Name
Title

 

 
Date Signed: 
7/12/11

 
 
3

--------------------------------------------------------------------------------

 


BANK’S ACCEPTANCE


The foregoing agreement is hereby agreed to and acknowledged.



 
Bank:
     
JPMorgan Chase Bank, N.A.
     
By:
/s/ R. Alan Green
   
R. Alan Green
Vice President
   
Printed Name
Title

 

 
Date Signed: 
7/13/11



Bettye Caswell \ TX000002000112048
790405146000 \ DW000B00961580EACEBB
 
 
4

--------------------------------------------------------------------------------

 